COLLIER, C. J.
1. We cannot conceive upon what ground, the Circuit court was prayed to charge the jury that they should find the issue for the defendants, because the note in suit was made for the payment not only of Murrah’s individual debt, but for a part of the joint indebtedness of Murrah & Gamble. It is not pretended, so far as we are informed, that the charter of the bank, the act of June, 1.837, or the principles of the common law, are opposed to the validity of such a note. This being the case, the charge moved was properly refused, and the jury correctly instructed.
2. The eighth section of the bank charter gives the corporation a summary remedy for the collection of its debts against the “ maker or indorser of any note, bill, or bond, expressly made negotiable and payable .at said Branch Bank, &c.” Under this provision it is insisted that to give the remedy provided, it is necessary that the security sued on, should in terms conform to its direction. The view which we take, will make it unnecessary to consider this question ; though we would remark that we are by no means certain, that a promise to pay at the counter of the bank, is not equivalent to stating that a note shall be there payable and negotiable, and a substantial compliancé with the law. But be this as it may, the question is placed beyond controversy by the twenty-seventh section of the act'of 1837, under which the note was made. That section is as follows: « That if any person shall become indebted to any of said .institutions by bill, bond, note or other contract for the payment of money, and shall delay payment thereof, the said banks may sue for and collect the same by summary remedy, as in other cases under the charter of said banks.” This provision is very general, and we think can not be so connected with any other enactment as to require that *442the evidence of indebtedness should be drawn in any particular form. The note in suit appears to have been taken by the Bank, in conformity to the directions of the act, and this in our opinion, is quite sufficient to give the remedy that has been adopted.
The judgment of the Circuit court is consequently affirmed.
CLAY, J. not sitting,